              Case 3:20-cv-00018-CSH Document 46 Filed 05/26/20 Page 1 of 7




                                        UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF CONNECTICUT


 CINDY CORCORAN,
                                                                                    Case No. 3:20-CV-00018-CSH
                                  Plaintiff,

                        v.

 G&E REAL ESTATE                             MANAGEMENT                             MAY 26, 2020
 SERVICES, INC.

                                  Defendant.



                REPLY TO PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS

            Defendant, G&E Real Estate Management Services, Inc. (“G&E”), respectfully submits

this memorandum of law in further support of its Motion to Dismiss the Second Amended

Complaint and in response to Plaintiff’s Opposition to the Motion to Dismiss.


                                                    Table of Contents

            I. Failure to State a Claim for Negligent Misrepresentation ............................................ 2

            II. Failure to State a Claim for Negligent Infliction of Emotional Distress ...................... 2

            III. Failure to State a Claim for Breach of the Covenant of Good Faith & Fair Dealing or
                 Wrongful Termination .................................................................................................. 5




OMC\4818-3483-7181.v1-5/22/20
152402 v1
OMC\4850-3538-5533.v1-5/26/20
              Case 3:20-cv-00018-CSH Document 46 Filed 05/26/20 Page 2 of 7




 I.         Failure to State a Claim for Negligent Misrepresentation

            Defendant moved to dismiss Count One on the ground that Plaintiff did not allege how she

supposedly relied on the alleged misrepresentation and, as a matter of law, Plaintiff could not have

taken any action in reliance on the alleged misrepresentation. (Doc. 44-1, pp. 4-6.) In support

thereof, Defendant cited a number of cases which held that, allegations that do not explain how a

plaintiff relied on an alleged misrepresentation, are insufficient as a matter of law. Plaintiff’s

opposition does not distinguish that case law or even attempt to explain how Plaintiff relied on the

alleged misrepresentation. In addition, Defendant cited a number of cases which held that reliance

on a supposed promise of continued employment is not justifiable where the employment was

terminable at will. Again, the opposition does not distinguish those cases or cite any cases which

support Plaintiff’s claim for negligent misrepresentation. As Plaintiff has failed to adequately

plead the third prong of a claim for negligent misrepresentation, Count One should be dismissed.

II.         Failure to State a Claim for Negligent Infliction of Emotional Distress

            Defendant moved to dismiss Count Two on the ground that the allegations relating to

Defendant’s termination of Plaintiff, which Plaintiff asserts caused her emotional distress, fall far

short of the conduct needed to state a claim for negligent infliction of emotional distress. (Doc.

44-1, pp. 6-8.) Plaintiff concedes that, in the employment context, a claim for negligent infliction

of emotional distress must relate to conduct during the termination process. However, Plaintiff

argues that the “termination process” is not limited to the actual act of terminating. (Doc. 45, pp.

9.) Rather, she asserts that she can base her claim on Defendant allegedly “placing Corcoran on

the PIP, subjecting her to the new background check despite prior knowledge of her criminal

history, advising her that the background check would not impact her employment, and then




                                                     2
152402 v1
OMC\4850-3538-5533.v1-5/26/20
              Case 3:20-cv-00018-CSH Document 46 Filed 05/26/20 Page 3 of 7




terminating her as a result of that background check.” (Doc. 45, pp. 9-10). This assertion,

however, is simply unsupported by law.

            The cases cited by Plaintiff to support the Court’s review of a broader scope of conduct are

not controlling or instructive. For instance, the only appellate case that Plaintiff relies on, Davis

v. Manchester Health Center, Inc., 88 Conn.App. 60, 72-73 (2005), is decided in the context of a

constructive discharge and the alleged misconduct is far more egregious than anything alleged by

Plaintiff in the instant matter – the employer was alleged to have threatened the health of safety of

the employee (and her unborn child). In addition, in the years since Davis, its ruling has been

called into question by an Appellate Court decision which held that a claim for negligent infliction

of emotional distress cannot lie in a case of constructive discharge. Grasso v. Conn. Hospice, Inc.,

138 Conn. App. 759, 773 (2012). In addition, in Davis, the “termination process” occurred over

just two days and the events upon which the plaintiff based her claim occurred a day prior to her

resignation. Thus, the termination process at issue there was extremely limited. Here, Plaintiff

frames the termination process as occurring over the course of more than a month, from June 6,

2018 when the performance improvement plan (“PIP”) was issued (Doc. 43, ¶¶40, 44) to July 10,

2018 when she was actually terminated (Doc. 43, ¶59). This conduct, occurring as part of the

ongoing employment relationship, cannot form the basis of a claim for negligent infliction of

emotional distress and Davis does not require a different result.

            Plaintiff’s reliance on Taylor v. Webster Bank, N.A., 2012 Conn. Super. LEXIS 1801

(Conn. Super.) (Jul. 20, 2012, Danaher, J.), is also misplaced. While there is discussion of conduct

occurring during the employment relationship, the plaintiff also based her claim on conduct that

occurred during the termination itself. Specifically, the plaintiff alleged that the “termination

notice prepared by the defendant imputes criminal conduct to the plaintiff, even though the


                                                     3
152402 v1
OMC\4850-3538-5533.v1-5/26/20
              Case 3:20-cv-00018-CSH Document 46 Filed 05/26/20 Page 4 of 7




defendant knew that the plaintiff had not engaged in criminal conduct.” Id. at *7. Unlike Taylor,

Corcoran does not base her claim on any conduct occurring during the termination itself.

            Finally, Plaintiff relies on the Connecticut Superior Court’s decision in Dichello v. Marlin

Firearms Co., 2009 Conn. Super. LEXIS 1984, *9 (Conn. Super.) (Jul. 9, 2009, Robinson, J.),

wherein it declined to strike the claim for negligent infliction of emotional distress. However, the

claim failed on a subsequent motion for summary judgment.                “There is no claim that the

termination letter, itself, or the manner in which it was sent or delivered was either unusual or

unreasonable. Therefore, there is no dispute that there is no evidence of unreasonable conduct

during the termination process.” Id. at *11.

                   Termination means the ending, not the conduct which causes the
                   ending. When one analyzes the policy reasons underlying Perodeau,
                   one sees that conduct taking place within the employment
                   relationship, even if wrongful and providing the basis for the claim
                   of unlawful discharge, cannot provide the factual predicate for the
                   emotional distress claim. If the actual termination is conducted
                   wrongfully, then the action may lie. If the termination could be said
                   to permeate the entire course of employment, then the reasoning of
                   Perodeau would be hollow indeed.

Id. at *8, citing Michaud v. Farmington Community Ins. Agency, 2002 Conn. Super. LEXIS 3254

(Conn. Super.) (Sep. 25, 2002, Beach, J.). Based on the wealth of cases cited in Defendant’s

underlying brief, Plaintiff’s claim for negligent infliction of emotional distress must fail because

the conduct alleged did not occur during the termination process.

            Even if a broader range of conduct could be seen as part of the termination process,

Plaintiff’s claim here would still fail. Plaintiff argues that the conduct of placing Plaintiff on a

PIP, subjecting her to the new background check, and terminating her as a result of the background

check, was “all part of the totality of the termination process.” (Doc. 45, pp. 9-10.) In sum,

Plaintiff takes issue with the reason she was terminated. However, case law is clear that


                                                     4
152402 v1
OMC\4850-3538-5533.v1-5/26/20
              Case 3:20-cv-00018-CSH Document 46 Filed 05/26/20 Page 5 of 7




termination for illegitimate reasons is not, by itself, sufficient to sustain a claim for negligent

infliction of emotional distress. In support thereof, Defendant cited several cases which disposed

of claims for negligent infliction of emotional distress because wrongfully motivated terminations

were insufficient as a matter of law. Plaintiff’s opposition does not distinguish those cases or cite

any cases which support Plaintiff’s position that a wrongly motivated PIP or termination is

sufficient to state a claim. Therefore, Plaintiff fails to state a claim for negligent infliction of

emotional distress and Count Two should be dismissed.

III.        Failure to State a Claim for Breach of the Covenant of Good Faith & Fair Dealing or
            Wrongful Termination

            Defendant moved to dismiss Counts Three and Four on the ground that Plaintiff’s

termination did not violate an important public policy. (Doc. 44-1, pp. 9-14.) More specifically,

Defendant cited numerous cases that stand for the proposition that, where a particular statute

provides a cause of action, a plaintiff cannot ignore the requirements of the statute and instead rely

on the public policy behind the statute. In response, Plaintiff does not attempt to distinguish any

of those cases. Instead, Plaintiff’s only argument in opposition is that “[t]here is no obligation to

plead an express violation of the elements of a statutory provision.” (Doc. 45, p. 14.) In support

thereof, Plaintiff relied on only a Connecticut Superior Court decision denying a motion to strike

where the court determined that the plaintiff sufficiently pled violation of public policy, without

alleging violation of an express statutory provision. Id. However, in so arguing, Plaintiff both

mischaracterizes the holding in Schulz v. Auto World, Inc., 2016 Conn. Super. LEXIS 2696 (Conn.

Super.) (Oct. 25, 2016, Elgo, J.), and misunderstands Defendant’s argument.

            Defendant is not arguing that, to prevail, a plaintiff must allege violation of an express

statutory provision. Rather, a plaintiff must allege “that his discharge violated any explicit

statutory or constitutional provision . . . or. . . contravened any judicially conceived notion of public

                                                    5
152402 v1
OMC\4850-3538-5533.v1-5/26/20
              Case 3:20-cv-00018-CSH Document 46 Filed 05/26/20 Page 6 of 7




policy.” Morrissey-Manter v. St. Francis Hosp. & Med. Ctr., 166 Conn. App. 510, 531 (2016).

However, Connecticut case law is clear that a plaintiff cannot rely on the public policy of statute

where they cannot satisfy the elements of that statute. Burnham v. Karl & Gelb, P.C., 252 Conn.

153, 161 n. 4 (2000); Morrissey-Manter, 166 Conn. App. At 535; Sturm v. Rocky Hill Bd. of Educ.,

2005 U.S. Dist. LEXIS 4954 (D.Conn.) (Mar. 29, 2005, Dorsey, J.) (internal quotation marks

omitted); Conge v. Sikorsky Aircraft Corp., 2007 U.S. Dist. LEXIS 90877, *32 (D.Conn.) (Dec.

11, 2007, Dorsey, J.).

            Schulz does not require a different result. In Schulz, the plaintiff alleged that he was

terminated in violation of the public policy set forth in C.G.S. § 31-49. That statute provides that

it “shall be the duty of the master to exercise reasonable care to provide for his servant a reasonably

safe place in which to work….” Thus, the question for the court in Schulz was whether the

plaintiff’s factual allegations, that he was terminated in retaliation for reporting that guns were

being shipped to his place of employment, violated the public policy set forth in § 31-49. Schulz

does not stand for the proposition that a plaintiff can rely on the public policy set forth by a statute

for which they cannot prove the elements. Moreover, that one Superior Court decision does not

override the overwhelming appellate and District Court authority cited by Defendant.

            Plaintiff attempts to base her claims on the public policy set forth in C.G.S. § 31-51i and

EEOC guidance interpreting Title VII of the Civil Rights Act of 1964. Plaintiff cannot base her

claims on the public policy set forth in either statute because she cannot satisfy the elements of

either statute. Therefore, Counts Three and Four should be dismissed.




                                                     6
152402 v1
OMC\4850-3538-5533.v1-5/26/20
              Case 3:20-cv-00018-CSH Document 46 Filed 05/26/20 Page 7 of 7




            For all of the foregoing reasons, as well as those set forth in the Memorandum in Support

of Motion to Dismiss, the Second Amended Complaint should be dismissed in its entirety.

                                                        DEFENDANT,
                                                        G&E REAL ESTATE MANAGEMENT
                                                        SERVICES, INC.

                                                        By: /s/ Stacey L. Pitcher
                                                        Stacey L. Pitcher (ct27111)
                                                        OBERMAYER REBMANN MAXWELL
                                                        & HIPPEL LLP
                                                        900 Chapel Street, 10th Floor
                                                        New Haven, CT 06510
                                                        Tel: 860-256-0744
                                                        stacey.pitcher@obermayer.com




                                          CERTIFICATION

        I hereby certify that, on May 26, 2020, a copy a copy of the foregoing was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this filing
will be sent by e-mail to all parties by operation of the Court(s) electronic filing system or by mail
to anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties
may access this filing through the Court’s CM/ECF system.


                                                               /s/ Stacey L. Pitcher
                                                               Stacey L. Pitcher




                                                    7
152402 v1
OMC\4850-3538-5533.v1-5/26/20
